LILLEHAUG, Justice
(dissenting).
Because the majority misreads an unambiguous statute and thereby undermines an important child support enforcement law, I respectfully dissent.
I.
This case requires us to interpret Minn. Stat. § 609.375 (2012), captioned “Nonsupport of spouse or child.”1 We review *451questions of statutory interpretation de novo. State v. Hayes, 826 N.W.2d 799, 803 (Minn.2013). The object of statutory interpretation and construction is to ascertain and effectuate the intention of the Legislature. Minn.Stat. § 645.16 (2012); State v. Crawley, 819 N.W.2d 94, 102 (Minn.2012). When interpreting a statute, we construe words and phrases “according to the rules of grammar and according to their common and approved usage,” unless “technical words and phrases ... have acquired a special meaning.” Minn.Stat. § 645.08 (2012); see also Hayes, 826 N.W.2d at 803. If the statutory language “is susceptible to only one reasonable meaning,” the statute is unambiguous and we must “apply the statute’s plain meaning.” Brayton v. Pawlenty, 781 N.W.2d 357, 363 (Minn.2010) (citation omitted) (internal quotation marks omitted).
A.
Passed in 1963, Minn.Stat. § 609.375 created criminal liability and penalties for child support obligors who are knowingly delinquent. The statute provides that “[wjhoever is legally obligated to provide care and support to a spouse or child ... and knowingly omits and fails to do so is guilty of a misdemeanor.” Minn.Stat. § 609.375, subd. 1. If an obligor is more than 90 days delinquent or is in arrears for an amount equal or greater than six times the obligor’s monthly obligation, then the violation of the statute is a gross misdemeanor. Minn.Stat. § 609.375, subd. 2. If an obligor is more than 180 days delinquent or in arrears for an amount equal or greater than nine times the obligor’s monthly obligation, then the violation is a felony. Minn.Stat. § 609.375, subd. 2a.
I read section 609.375, subdivision 1, to establish, unambiguously, a crime consisting of three elements: (1) a legal obligation to provide “care and support”; (2) omitting and failing to “do so,” that is, to fulfill the legal obligation; and (3) omitting and failing to fulfill the legal obligation “knowingly.” In this case, appellant Larry Allen Nelson admitted that all three of these elements were met. He stipulated that he had a legal obligation to provide “care and support” to his children. He further stipulated that he failed to pay the court-ordered support. Finally, he stipulated that his failure to pay was knowing and without lawful excuse. Accordingly, by knowingly violating his legal obligation, Nelson violated section 609.375, subdivision 1.
Nelson contends that the statute’s use of the phrase “care and support” requires that the State must prove both that the defendant knowingly failed to provide monetary “support” and, separately, that the defendant knowingly failed to provide non-monetary “care.” As a matter of plain meaning, I do not — and cannot reasonably — read the statute as Nelson urges. The word “and,” located between the words “care” and “support,” does not create an additional element that the state must satisfy. The plain words of the statute focus on what the defendant is legally obligated to do; thus, the crime is committed by the defendant’s knowing failure to do so, that is, the failure to fulfill the defendant’s legal obligation. If I am legally commanded to do more than one thing, then I violate my legal obligation when I fail to do so by failing to perform each command.2 Thus, even if the phrase “care and support” were read to constitute two *452distinct commands (which we need not decide today), certainly knowing failure to pay court-ordered child support is enough to violate the legal obligation.
B.
The majority acknowledges that the way I read the statute is reasonable. But the majority also finds reasonable Nelson’s proposed alternative construction, requiring the State to prove, not just knowing failure to provide support, but also knowing failure to provide non-monetary “care.” In my view, the alternative construction is unreasonable for four reasons.
First, as discussed above, the alternative construction is unreasonable as a matter of logic and grammar. The focus of the statute is on violation of a legal obligation: in this ease, a district court order. If the Legislature had truly intended to require proof of two separate violations of a legal obligation, it would have used the word “both” rather than “so” in the phrase “knowingly omits and fails to do so.”3
Second, the alternative construction of subdivision 1 runs headlong into the language of the rest of the statute. See Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000) (“We are to read and construe a statute as a whole and must interpret each section in light of the surrounding sections.... ”). Section 609.375 makes clear that knowing non-support is a crime, without reference to any non-monetary “care” that a defendant might provide.
Under subdivision 2b, one may not be charged at all under subdivision 1 (or be eligible for the enhancements of subdivisions 2 and 2a) without a prior attempt to obtain a contempt order “for failing to pay support or maintenance.” Enhancements under subdivisions 2 and 2a are triggered if “the violation” (in the singular, meaning the violation of one’s legal obligation) continues for a specified period of time, or if the defendant “is in arrears in court-ordered child support or maintenance payments, or both” in a multiple of the monthly obligation. Subdivision 5, which establishes venue, makes clear that subdivision 1 is aimed at “the support obligor.” So does subdivision 7: work release is allowed only upon automatic income withholding, and upon conviction of a felony, “[njonpayment of child support is a violation of any probation granted.”4
The premise of each subdivision is that a knowing violation of one’s legal obligation is a violation of the statute. Each subdivision suggests that a knowing failure to pay child support violates one’s legal obli*453gation. There is no indication whatsoever in section 609.B75, read as a whole, that the intent of the Legislature was to criminalize only the conduct of what the majority calls “profoundly delinquent” parents who fail to provide both non-monetary care and monetary support.
Third, the alternative construction is unreasonable because it conflicts directly with two additional child support statutes that specifically reference and tie themselves to section 609.375.
The statute that immediately follows section 609.375 is Minn.Stat. § 609.3751 (2012). Passed in 2001, section 609.3751 gives prosecutors and defendants in a section 609.375 case an alternate remedy for the benefit of victims. A defendant charged with a violation of section 609.375 may avoid a judgment of guilt by agreeing to probation on condition of a “written payment agreement regarding both current support and arrearages.” Minn.Stat. § 609.3751, subd. 2. The defendant may receive an early dismissal but “only if the full amount of any arrearages has been brought current.” Minn.Stat. § 609.3751, subd. 4. A failure to comply with the written payment agreement may lead to adjudication of guilt. MinmStat. § 609.3751, subd. 3. Section 609.3751 does not reference any separate obligation or failure to provide “care”; rather, it assumes that, under section 609.375, subdivision 1, knowing failure to pay child support is a crime. If the Legislature had intended to penalize only “profoundly delinquent” parents, as the majority speculates, then the Legislature contradicted its own intent by passing section 609.3751.
Minnesota Statutes § 518.68 (2012) also confirms that my straightforward reading of section 609.375 is precisely as the Legislature intended it. Section 518.68 requires that every court order providing for child support must contain the following “IMPORTANT NOTICE”:
3. NONSUPPORT OF A SPOUSE OR CHILD — CRIMINAL PENALTIES
A person who fails to pay court-ordered child support or maintenance may be charged with a crime, which may include misdemeanor, gross misdemeanor, or felony charges, according to Minnesota Statutes, section 609.375. A copy of that section is available from any district court clerk.
Minn.Stat. § 518.68, subd. 2. This required notice,5 expressly invoking section 609.375, could not be clearer: in Minnesota, a knowing failure to pay child support is a crime.6 The alternative reading of the statute that the majority concludes is “reasonable” would render legally defective the statutorily-required notice provided by the Legislature in section 518.68.7
Fourth, remembering that the statute covers both child support and spousal sup*454port, the alternative construction of the statute is unreasonable when applied to spousal support. The majority interprets the word “care” as “watchful oversight; charge or supervision.” But it is unreasonable (indeed, absurd) to conclude that the Legislature required that, in a prosecution for violation of the legal obligation to provide spousal support, the State must also prove that the defendant failed to provide a former spouse watchful oversight, charge, or supervision. Many ex-spouses would not welcome that kind of “care.”
For these reasons, the majority’s alternative construction of section 605.375, subdivision 1, is unreasonable. Therefore, considering the plain language of section 609.375 in light of statutes that cross-reference it, I see no ambiguity in subdivision 1. The statute’s words “legally obligated,” “support,” and “knowingly omits and fails to do so” straightforwardly establish three clear and unambiguous elements of a crime, all of which Nelson stipulated were met here. Accordingly, we must hold, as a matter of law, that Nelson violated section 609.375.
C.
The foregoing analysis is sufficient to resolve the issue before the court. Because section 609.375, subdivision 1, unambiguously criminalizes knowing failure to pay child support, we need not define the meaning of the word “care” and consider whether it includes, or is limited to, non-monetary benefits.8 We need not determine whether the phrase “care and support” may be a technical phrase that has acquired special meaning under Minn.Stat. § 645.08.9 Nor need we consider today whether someone not delinquent on child support could be convicted under section 609.375 solely for knowingly failing to fulfill a legal obligation to provide “care.”
Finally, because the statute is unambiguous, we need not consider other matters in ascertaining the intention of the Legislature, such as those in Minn.Stat. § 645.16 (listing eight factors to ascertain legislative intent). These include the occasion and necessity for the law, the circumstances under which it was enacted, the mischief to be remedied, the object to be attained, and the consequences of alternative interpretations.
Instead of discussing the rules of statutory construction, the majority leaps directly to the common law rule of lenity. While common law rules of construction survive under Minnesota’s criminal code, see Minn.Stat. § 609.015, subd. 1 (2012), there is no good reason to bypass the Legislature’s own rules of construction as we determine whether a criminal law “fairly defin[es] the acts and omissions prohibited,” Minn.Stat. § 609.01, subd. 1(2) (2012). The rule of lenity should come “into operation at the end of the process of construing what. [the legislative branch] has expressed, not at the beginning as an overriding consideration of being lenient to wrongdoers.” Callanan v. United States, *455364 U.S. 587, 596, 81 S.Ct. 321, 5 L.Ed.2d 312 (1961). That a law is criminal “does not require us to assign the narrowest possible interpretation to the statute.” State v. Zacher, 504 N.W.2d 468, 473 (Minn.1993).
Having thus leapt, the majority applies the rule of lenity in what could fairly be described as a knee-jerk fashion. As the United States Supreme Court has made clear, a statute that is “not a model of the careful drafter’s art” is not enough to trigger the rule. See United States v. Hayes, 555 U.S. 415, 429, 129 S.Ct. 1079, 172 L.Ed.2d 816 (2009). Instead, “the rule of lenity only applies if, after considering text, structure, history, and purpose, there remains a grievous ambiguity or uncertainty in the statute such that the Court must simply guess as to what” the legislative branch intended. Barber v. Thomas, 560 U.S. 474, 488, 130 S.Ct. 2499, 177 L.Ed.2d 1 (2010) (citations omitted) (internal quotation marks omitted).
In this case, there is no “grievous ambiguity or uncertainty.” We need not “simply guess” as to whether the Legislature intended to criminalize knowing failure to pay support. Indeed, I cannot help but express regret that the majority’s decision today eliminates, or at least badly dulls, a well-established, important tool created by the Legislature to enforce court orders for the benefit of children and spouses.
By national standards, Minnesota has an excellent child support enforcement program, but the task remains daunting. As of June 30, 2012, the total amount of outstanding Minnesota child support debt was $1,688 billion, of which 85% was more than a year old.10
For half a century, section 609.375 has served as the final option for Minnesota child support enforcement. Usually a criminal non-support charge is reserved for obligors who are the most persistent or flagrant in their knowing refusal to comply with court orders.11 Undoubtedly other obligors make last-minute payments to avoid prosecution. Minnesota’s children and care-givers have been the beneficiaries of sections 609.375 and 609.3751.
The importance of criminal liability for non-support is evident from this case. The record shows that in 1994 the district court ordered Nelson to pay support for his two children but that, not long thereafter, Nelson stopped paying. By 2006 he was in arrears for more than $72,000. Nelson has been held in civil contempt on multiple occasions, see State v. Nelson, 671 N.W.2d 586, 588 (Minn.App.2003), including for refusal to provide financial information.
By requiring proof beyond a reasonable doubt of new, additional elements of knowing failure to provide non-monetary “care,” the majority’s decision today handcuffs the State from using section 609.375 to prosecute knowing non-support. It is possible that, as a result of the majority’s holding and in the absence of swift legislative correction, Minnesota could become the only state without viable criminal sanctions for failure to pay child support.12 While the *456federal government has recognized the national importance of criminal enforcement for willful failure to pay support,13 federal jurisdiction and investigative resources are limited. There is no adequate substitute for state enforcement of section 609.375.
II.
Finally, given my reading of section 609.375, subdivision 1, I agree with the court of appeals’ holding that the district court did not abuse its discretion by excluding as irrelevant evidence of Nelson’s non-monetary care of his children. Nelson was charged with omitting and failing to fulfill his legal obligation by his knowing failure to pay child support. Therefore, evidence of non-monetary care is irrelevant to the charged offense and cannot serve as a defense.
For these reasons, I would affirm the court of appeals on other grounds.

. This is the law the majority repeatedly refers to as the "care-and-support statute.” While this case involves child support, the law also covers court-ordered spousal maintenance.


. For example, in a trade secret case, if a defendant were legally obligated by court order to stop using a trade secret and to return all protected data, no defendant could reasonably assert that its legal obligation had been fulfilled by compliance with only one of the court's commands. To fulfill its legal obligation, such defendant must stop using the secret and return the data.


. Famam v. Linden Hitts Congregational Church, 276 Minn. 84, 93, 149 N.W.2d 689, 696 (1967), cited by the majority, supports, rather than undermines, my reading. The case involved the worker compensation act's exclusion of an injured person if the person met two criteria connected by the word "and.” If either criterion was not met, the person was not excluded and remained covered by the act. Id. Similarly, here, one with a legal obligation to provide both care and support is liable, and is not excluded from liability, by failing to provide support.


. Subdivision 8 of section 609.375 is not to the contrary. It creates an affirmative defense of excuse whereby a defendant may show that "the omission and failure to provide care and support were with lawful excuse.” The use of the word "and” in this context is consistent with my reading of subdivision 1 and with Famam, 276 Minn, at 93, 149 N.W.2d at 696. A defendant is not excused from liability if the defendant complies only partially with the legal obligation imposed by court order. If, as suggested by the majority, the Legislature intended to penalize only "profoundly delinquent” parents who fail to provide both care and support, then the defense should be available to a defendant with an excuse for failure to provide either care or support. But that is not what subdivision 8 provides.


. This notice was attached to the district court’s order of September 27, 2006, adjudging Nelson to be in continuing constructive civil contempt for willful failure to pay child support.


. The statutory notice further makes clear that "[p]ayment of support ... is to be as ordered, and the giving of gifts or making purchases of food, clothing, and the like will not fulfill the obligation.” Minn.Stat. § 518.68, subd. 2. This provision shows that the focus of section 609.375 is the "legal obligation” to comply with the court order. Failing to pay child support cannot "fulfill the obligation” of a court order that requires child support payments.


.The use of the term "may,” rather than "shall” or "must,” in the notice does not undermine its clarity and obvious intent. A violation of the legal obligation may or may not be “knowing,” and, in any event, the prosecutor retains discretion whether or not to charge.


. The court of appeals determined that the phrase “care and support” was ambiguous simply because the statute did not define those terms. State v. Nelson, 823 N.W.2d 908, 911 (Minn.App.2012). But the mere absence of a definition does not amount to ambiguity. Brainerd v. Brainerd Invs. P'ship, 827 N.W.2d 752, 757 (Minn.2013). In this case, there is no ambiguity in the words that make knowing failure to pay child support a crime.


. If, instead of construing the words of section 609.375 “according to rules of grammar and according to their common and approved usage" pursuant to Minn.Stat. § 645.08, I were required to reach the issue of whether the phrase “care and support” has acquired a "special meaning,” I would join the dissent of Justice Dietzen which carefully reviews how this court has used the phrase.


. Child Support Enforcement Div., Minn. Dep't of Human Servs., 2012 Minnesota Child Support Performance Report 21, charts 4, 5.


. According to data gathered and maintained by State Court Administration in the Minnesota Court Information System (MNCIS) Justice database, in the last decade Minnesota prosecutors have filed section 609.375 charges against 860 defendants.


.See Carmen Solomon-Fears, Alison M. Smith & Carla Berry, Cong. Research Serv., Child Support Enforcement: Incarceration as the Last Resort Penalty for Nonpayment of Support 24-27 (2012), http://greenbook. waysandmeans.house.gov/sites/greenbook. *456waysandmeans.house.gov/files/2012/ documents7R42389_gb.pdf.


. See 18 U.S.C. § 228 (2012) (criminalizing willful failure to pay support obligations in interstate situations).